DETAILED ACTION
This communication is in response to the amendment/remarks filed 28 May 2021.
Claims 2, 10, and 17 have been canceled. Claims 21-23 have been added.
Claims 1, 5, 7, 9, 14, 16, and 19 have been amended.
Claims 1, 3-9, 11-16, and 18-23 are currently pending.  Claims 1, 3-9, 11-16, and 18-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The rejections under 35 USC § 112 have been remedied and are withdrawn.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant repeats nearly verbatim arguments previously presented on 08 December 2020. Examiner’s responses previously presented on 03 March 2021 remain valid.

Claim Objections
Claims 3, 11, and 18 are objected to because of the following informalities:  these claims depend from claims that have been canceled.  Appropriate correction is required.

Claim Interpretation
As amended, the independent claims recite “determining a first brand affinity score for the first brand and a second brand affinity score for the second brand based on the first brand affinity value and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The determine a plurality of brands for the item based on item data stored within the database step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually determining brands based on known information. Claim 9 does not recite this step as being performed by any particular computer component. This step 
The determine any orders of the plurality of orders that comprise at least one item of the first brand step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually evaluating orders to determine if they comprise at least one item of the first brand. Claim 9 does not recite this step as being performed by any particular computer component. This step falls into the mental processes grouping.
The determine a first brand affinity value for the first brand based on applying a time decay weighting to the orders of the plurality of orders that comprise the at least one item of the first brand based on the purchase date of the orders step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1), “by at least one processor” (claim 9) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually determining a first brand affinity value by applying a time decay weighting to the identified orders. This step falls into the mental processes grouping.
The determine a second brand affinity value for the item category based at least one the first brand affinity value and the purchase date of any orders of the plurality of orders that comprise at least one item of the second brand
The determine a first brand affinity score for the first brand and a second brand affinity score for the second brand based on the first brand affinity value and the second brand affinity value step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computing device … configured to” (claim 1), “by at least one processor” (claim 9) or “executed by at least one processor” (claim 16) language, the claim encompasses a user manually evaluating affinity values to arrive at a first brand affinity score. This step falls into the mental processes grouping.
Dependent claims 7-8, 11-15, and 18-23 further define the abstract idea by reciting steps that could also be performed in the mind but for the recitation of generic computer components.
The claims recite the concept of determining a number of values and scores in order to present targeted content to users which is a method of commercial interactions including advertising, marketing, and sales activities. This concept falls into the certain methods of organizing human activity grouping.
The mere nominal recitation of a generic computing device coupled to a database does not take the claim limitations out of the mental processes or certain methods or organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computing device communicatively coupled to a database (claim 1), a processor and database (claim 9), and a non-transitory computer readable medium having instructions stored therein, wherein the instructions, when executed by the at least one processor, cause a device to perform operations (claim 16) and includes no more than mere instructions to apply the exception using these generic computer components. Both alone and in combination, these computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful 
The storing of the first and second brand affinity scores within the database (claims 1, 9, and 16) is insignificant extra-solution activity. The transmission of a response that indicates a brand (claims 1, 9, and 16) is post-solution activity.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The insignificant extra-solution activity step of storing of the first brand affinity score within the database (claims 1, 9, and 16) is considered routine, conventional, and well-understood. See MPEP 2106.05(d)(II)(iv) storing and retrieving information in memory.
The post-solution step of transmitting a response indicating a brand is considered routine, conventional, and well-understood. See MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.